 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
LEIDA PAULA MALDONADO, )
Plaintiff, )
)
V. ) JUDGl\/[ENT
)
) No. 5:17-CV-458-FL
)
NANCY A. BERRYHILL, )
Acting Commissioner of Social Security, )
)
Defendant. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge_, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to Which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the court’s order entered
Februaly 21, 2019, and for the reasons set forth more specifically therein, that plaintist motion for
judgment on the pleadings is denied and defendant’s motion for judgment on the pleadings is
granted

This Judgment Filed and Entered on Februag 21, 2019, and Copies To:

Vaughn Stephen Clauson (Via CM/ECF Notice of Electronic Filing)
Stephen F. Dmetiuk, Jr. (via CM/ECF Notice of Electronic Filing)

February 21, 2019 PETER A. MOORE, JR. CLERK
/s/ Susan W. Tripp
(By) Susan W. Tn`pp, Deputy Clerk

 

 

